Citation Nr: 1025147	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for post-operative 
residuals of a right tarsal tunnel release.  

4.  Entitlement to an initial rating in excess of 10 percent for 
service-connected bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty for training from May to August 
1983, and on active duty from August 1985 to August 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.  

In February 2010, a Board personal hearing was held before the 
undersigned in Washington, DC.  A transcript of the hearing is 
associated with the claims file.

The issue of service connection for the post-operative residuals 
of a tarsal tunnel release is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran had complaints of left knee pain prior to, but 
not during, active duty for training.  

2.  Prior to service, he was diagnosed with subluxing 
chondromalacia patella and tenosynovitis, for which he underwent 
arthroscopic surgery prior to service.

3.  The preexisting chondromalacia patella of the left knee, 
arthroscopic surgery, and scar to the left knee were noted on 
service entry examination.  

4.  The Veteran sustained abrasions of both knees in a motor 
vehicle accident in March 1986 during service, but did not have 
chronic symptoms of increased disability of the left knee during 
service.  

5.  Symptoms of a chronic left knee disability have not been 
continuous since service separation; and arthritis of the left 
knee has not been demonstrated.  

6.  A left knee disability is not related to the Veteran's 
service-connected disabilities.  

7.  The Veteran did not sustain a left ankle injury or disease in 
service.  

8.  No chronic symptoms of a left ankle disability were shown in 
service.  

9.  Symptoms of a left ankle disability have not been continuous 
since service separation; arthritis of the left ankle has not 
been demonstrated.  

10.  A left ankle disability is not shown to be related to 
service or to any of the Veteran's service-connected 
disabilities.  

11.  Throughout the entire initial rating appeal, the Veteran's 
bilateral plantar fasciitis has been manifested by pain, 
tenderness, and stiffness, analogous to not more than moderate 
residuals of foot injuries.    




CONCLUSIONS OF LAW

1.  A preexisting left knee disability of chondromalacia patella 
with pain was not aggravated by service or a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.310(a) (2009).

2.  A left ankle disability was neither incurred in nor 
aggravated by service or a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for separate ratings of 10 percent for left foot plantar 
fasciitis and 10 percent right foot plantar fasciitis have been 
met for the entire initial rating appeal period.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.21, 4.71a, Diagnostic Code (Code) 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  A September 2007 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  This letter also informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in September 2003, May 2006, 
November 2007, August 2008, and April 2009.  These examinations, 
taken together, are found to be adequate for rating purposes for 
the issues decided in this decision.  In this regard, it is noted 
that the examiners reviewed the Veteran's medical history, made 
clinical observations, and rendered opinions regarding whether 
the disabilities for which service connection was claimed were 
related to the Veteran's service-connected disabilities.  The 
August 2008 and April 2009 examinations are adequate to evaluate 
the disability caused by the Veteran's service-connected foot 
disabilities.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claims.

Service Connection Legal Criteria

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence where appropriate and 
the analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a "chronic disease," 
including arthritis, if manifest to a compensable degree within 
one year of separation from service.  
38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable (obvious or manifest) evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b); see 
also VAOPGCPREC 3-2003.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  
Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 
(presumptive service connection for certain chronic diseases) for 
the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA 
is, generally, full-time duty in the Armed Forces performed by 
reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a Veteran's non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. Brown, 
7 Vet. App. 439 (1995).



Service Connection for Left Knee Disorder

Review of the Veteran's STRs shows that on examination prior to 
entry into the period of active duty for training the Veteran 
complained of pain in the left knee while running, which had been 
diagnosed as subluxing chondromalacia patella and tenosynovitis, 
for which the Veteran underwent arthroscopic surgery prior to 
service.  The preexisting chondromalacia patella of the left 
knee, arthroscopic surgery, and scar to the left knee were noted 
on service entry examination.   Private treatment records show 
that the Veteran underwent an arthroscopy, with patellar shaving 
of the left knee, in September 1984, prior to entry into the 
Veteran's period of active duty.  On examination for entry into 
service in June 1985 the Veteran's prior surgery was noted and 
the impression on orthopedic examination at that time was status 
post patellar shaving of the left.  The prognosis was good and 
there were no restrictions on function of the knee.  

STRs show that in March 1986 the Veteran was involved in a track 
vehicle accident following which he had complaints of bilateral 
knee pain.  Abrasions of both knees was noted on examination.  
The assessment was of multiple abrasions, contusions.  STRs show 
no further complaint of pain in the left knee.  On examination 
for separation from service, the preservice left knee surgery was 
again noted, but clinical evaluation of the lower extremities was 
normal.  Such evidence demonstrates no chronic residuals of knee 
injury during service.

The weight of the evidence also shows no continuous post-service 
symptoms of a left knee disorder.  Review of the evidence of 
treatment subsequent to service, including private and VA 
outpatient treatment records, does not disclose complaints of 
left knee disability in the years following discharge from active 
duty.  On examination by VA in May 2006, the Veteran stated that 
his left knee pain had started in the early 1980s and that he had 
had surgery performed at a private hospital.  At that time he was 
told he had a torn meniscus.  He now stated that he had weakness 
and of giving way.  There was no swelling or locking.  X-rays of 
the knee performed in April 2006 showed no fracture or 
dislocation.  On physical examination, arthroscopy scars were 
noted.  Range of motion was from 0 degrees extension to 140 
degrees flexion.  McMurray's, Lachman's, and drawer tests were 
negative.  There was no effusion.  The diagnosis was left knee 
torn meniscus.  

An examination was conducted by VA in November 2007 in order to 
ascertain whether the Veteran's left knee disability could be 
related to service-connected right knee disability, right ankle 
disability, or bilateral plantar fasciitis.  The Veteran stated 
that he had chronic mild discomfort in the left knee, with 
feelings of instability.  He never had any actual locking.  X-ray 
studies performed earlier reportedly detected no arthritis.  
Examination disclosed no evidence angular deformity of the left 
lower extremity.  There was no evidence of palpable hypertrophic 
arthritic changes about either medial or lateral aspects of the 
left knee.  There was no effusion in either knee.  Active and 
passive extension was to 0 degrees and flexion was to 140 
degrees.  There was no instability to varus or valgus strain in 
either knee.  There was no palpable grinding or crepitation on 
passive patellofemoral motion and neither right nor left patella 
appears to be unstable to passive pressure from either medial or 
lateral border.  The anterior cruciate ligament is intact with 
negative anterior drawer sign and negative Lachman's maneuver in 
both knees.  Examination of the knees was essentially negative or 
significant abnormal findings in terms of limited motion or 
instability.  The diagnosis was intermittent mild, 
musculoligamentous strain of both right and left knees.  The 
examiner stated that the examination fails to disclose any 
significant physical abnormalities that would justify the 
contention that the present symptoms in the left knee bore any 
causal relationship to the service connected problems involving 
the right knee, right ankle and plantar fasciitis.  

The record shows that the Veteran underwent surgery on his left 
knee after his period of active duty for training and prior to 
his entry into his period of active duty in 1985.  As the knee 
surgery was noted on examination at entry into service, service 
connection may only be established on the basis of aggravation of 
the disability.  The record does not disclose any increase in the 
underlying pathology of the left knee while the Veteran was on 
active duty.  As there was no increase in the severity of the 
preexisting disorder, service connection on a direct basis by 
aggravation is not warranted.  

The Veteran has also claimed service connection on the basis that 
the left knee disability is secondary to service-connected right 
knee, right ankle or bilateral plantar fasciitis.  The examiner 
who evaluated the Veteran in November 2007 specifically addressed 
this contention with the opinion being that it there was no basis 
upon which this contention may be justified.  Essentially, that 
there was no significant abnormality to support this contention.  

While the Veteran has given sworn testimony to the effect that he 
believes that there is a relationship between his left knee 
disability and his service-connected disorders, he is not 
competent to give an opinion requiring medical knowledge such as 
involved in making diagnoses or explaining the etiology of a 
condition.  In this regard, lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of the 
witness.  See Davidson v. Shinseki, 581 F. 3rd at 1315-16 (Fed. 
Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The Board may give the lay testimony the "weight it 
concludes the evidence is entitled to."  Waters v. Shinseki, 601 
F. 3d 1274 (2010).  In this case, the Veteran's generalized 
conclusory statements that he believes a relationship exists are 
not sufficient to outweigh the specific opinion expressed by the 
VA examiner in November 2007.  

In this case, the evidence of record shows no increase in 
disability of the Veteran's preexisting left knee disability 
during service.  Therefore, aggravation of the preexisting 
disability is not shown.  While the Veteran suggests that the 
left knee disability has been aggravated by his service-connected 
disabilities of the right knee, right ankle, and bilateral 
plantar fasciitis, the only competent (medical opinion) evidence 
of record regarding this possibility is to the effect that such 
disability is not related to the Veteran's service-connected 
right knee or right ankle or to bilateral plantar fasciitis.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for a left knee disorder.  Accordingly, service 
connection for a left knee disorder must be denied.



Service Connection for Left Ankle Disorder

After a review of the evidence, the Board finds that the Veteran 
did not sustain a left ankle injury or disease in service, there 
were no chronic symptoms of a left ankle disability in service.  
Review of the STRs shows no complaint or manifestation of a left 
ankle disability while the Veteran was on active duty.  Records 
of medical treatment subsequent to service are similarly silent 
regarding complaints of a left ankle disability in the years 
immediately following service.  

The Board finds that symptoms of a left ankle disability have not 
been continuous since service separation, including no evidence 
of arthritis of the left ankle demonstrated to a compensable 
degree within one year of service separation. 
On VA examinations in September 2003 and May 2006, no left ankle 
disorder was assessed or diagnosed.  As there is no disability in 
service or for many years thereafter, there is no basis for the 
establishment of service connection.  The absence of clinical 
treatment records for approximately 17 years after active duty is 
also probative evidence against continuity of symptoms since 
service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  

The Veteran's main contention is that his left ankle disability 
is related to his service-connected disabilities, which include 
disabilities of the right knee, right ankle, and bilateral 
plantar fasciitis.  The Veteran was examined by VA in November 
2007 for the purpose of determining whether there is validity to 
this contention.  After examination, the pertinent diagnosis was 
chronic intermittent musculoligamentous strain of the left ankle.  
The VA examiner rendered an opinion that there were no 
significant left ankle physical abnormalities that would be 
related to the service-connected disabilities involving the right 
knee, right ankle, or plantar fasciitis.  

As with the left knee, the Veteran has testified generally to the 
effect that he believes there is a relationship between the 
development of his left ankle disability and his service-
connected disorders.  As stated earlier, while the Veteran, as a 
lay person is competent to report on the symptoms of a 
disability, because this requires only personal knowledge, he is 
not competent to provide an opinion regarding the etiology of a 
disability because such an opinion requires medical expertise 
which he does not have.  The only competent (medical opinion) 
evidence of record weighs against a finding that a left ankle 
disability is related to the Veteran's service-connected right 
knee, right ankle, or bilateral plantar fasciitis disabilities.  
As such, the Board concludes that the preponderance of the 
evidence is against the claim.  Accordingly, it must be denied.

Initial Rating for Bilateral Plantar Fasciitis

Service connection for bilateral plantar fasciitis was granted by 
the RO in an August 2006 rating decision.  A noncompensable (0 
percent) rating was initially assigned, effective from June 7, 
2001, by analogy under Code 5276.  During the initial rating 
appeal, by rating decision dated in April 2007, a 10 percent 
initial rating was awarded for the entire initial rating period 
from June 7, 2001 (under Code 5276).  In this decision, the Board 
will consider whether it is more appropriate and more favorable 
to initially rate the Veteran's left and right foot plantar 
fasciitis under Code 5284 (analogous to residuals of foot 
injury). 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show 
all the findings specified; however, findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and coordination of rating with impairment of function 
will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In this case, the Board has considered the entire period of 
initial rating claim to see if the evidence warrants the 
assignment of different ratings for different periods of time, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran's plantar fasciitis has been rated as analogous to 
acquired flatfoot (Code 5276).  Under Code 5276, for moderate 
flatfoot, with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on manipulation 
and use of the feet, either bilateral or unilateral, a 10 percent 
rating is warranted.  A 30 percent evaluation is warranted for 
severe bilateral acquired flatfoot (pes planus) manifested by 
marked deformity (pronation, abduction, etc.), accentuated pain 
on manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral acquired 
flatfoot (pes planus) manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.  

The August 2006 rating decision on appeal rated the Veteran's 
bilateral plantar fasciitis by analogy to acquired flatfoot (Code 
5276).  The April 2007 rating decision during the initial rating 
appeal also rated the Veteran's bilateral plantar fasciitis by 
analogy to acquired flatfoot (Code 5276), but did so using a 
hyphenated rating that reflects that the service-connected 
disability is synovitis (Code 5020); however, Code 5020 
specifically provides that synovitis is to be rated on the basis 
of limitation of motion of the affected parts, as degenerative 
arthritis (Code 5003).  Code 5003, in turn, provides that, when 
there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

In this case, an examination was conducted by VA in May 2006.  At 
that examination, the Veteran reported a history of having 
problems with his feet during basic training.  The Veteran 
reported that he took Tylenol twice per day and that using a hot 
tub helped.  His driving was not affected and he could walk 
without a cane.  He had had cortisone injections approximately 10 
times, which helped him for about two weeks.  On examination, the 
feet showed skin thickening along the medial aspect of the heel.  
There was tenderness along the plantar aspect of the heel, but no 
palpable abnormal masses.  He was noted to have flat feet.  
Circulation was normal.  There was no valgus or varus deformity 
of the heels.  X-ray studies identified no bony abnormality.  The 
diagnosis was bilateral plantar fasciitis.  He complained of 
painful feet when walking on uneven grounds and used shoes with 
orthotic arch supports.  His shoes wore out every two months in 
that he had wear along the lateral aspect of the heel.  His 
activities of daily living were not affected.  Flare-ups were 
prevented by changing shoes and wearing orthotics.  

VA outpatient treatment records show that the Veteran has been 
receiving treatment at the podiatry clinic for his foot 
disability.  In June 2007, it was noted that conservative 
measures and NSAID medication had not provided relief.  In 
August 2007, he stated that his foot pain had become sharper and 
more severe since a recent change in medication.  

An examination was conducted by VA in November 2007.  At that 
time, it was noted that the Veteran used insert silastic 
longitudinal arch supports with a cushioned heel pad in both 
shoes.  Inspection of the feet revealed only moderate depression 
of the longitudinal arch in both feet, but no evidence of 
excessive valgus of either heel, when viewed from the posterior 
aspect.  He was able to heel walk and tiptoe walk, without 
difficulty.  He had firm, well-developed calf musculature in both 
feet.  The diagnosis was mild planovalgus deformity and history 
of plantar fasciitis, right foot.  

An examination was conducted by VA in August 2008.  At that time, 
he complained of pain in the heel and behind the ball of the 
foot.  There was no swelling, heat or redness.  He did have 
stiffness, but not fatigability or weakness.  He had lack of 
endurance in the right foot only.  He was able to stand for up to 
one hour and walk about 1 to 3 miles.  He used orthotic inserts, 
with good results.  There was no objective evidence of painful 
motion or swelling of either foot.  There was mild tenderness 
over the medial calcaneal tubercle and centrally on the medial 
band of the plantar fascia of both feet.  There was no evidence 
of instability, weakness, abnormal weight bearing, hammertoes, 
hallux valgus, hallux rigidus, vascular foot abnormalities, or 
malunion of the tarsal or metatarsal bones.  There was no 
malalignment, but mild pronation was noted.  X-ray studies showed 
no bony abnormality identified.  The diagnosis was plantar 
fasciitis/pes planus.  It was noted that the Veteran worked full 
time and that his plantar fasciitis had no significant 
occupational effect.  It was noted that the disability made 
prolonged standing difficult.  

An examination was conducted by VA in April 2009.  At that time, 
the Veteran complained of pain, which was worse with standing, 
and stiffness about the toes.  He had no swelling, heat, redness, 
fatigability, weakness, or lack of endurance.  He was able to 
stand for 15 to 30 minutes and walk from 1 to 3 miles.  He used 
orthotic inserts.  On examination of the left foot, there was no 
evidence of painful motion, swelling, instability, weakness, or 
abnormal weight bearing.  There was evidence of tenderness, which 
was described as mild, in the medial band of the plantar fascia 
slightly greater where it inserted on the calcaneous.  No 
hammertoes or pronation were found.  An arch was present on 
weight bearing and on non-weight bearing.  There was no 
significant pes planus noted.  There was no muscle atrophy of the 
foot or other foot deformity.  Examination of the right foot 
showed no evidence of painful motion, swelling, instability, 
weakness, or abnormal weight bearing.  There was evidence of 
tenderness over the plantar fascia that was slightly greater 
where it inserted on the calcaneous.  There were no hammertoes, 
skin abnormality, vascular abnormality, pes cavus, or evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  There 
was no pronation.  An arch was present on weight bearing as well 
as on non-weight bearing.  No significant pes planus was noted.  
X-rays studies of both feet were unremarkable, showing no bony 
abnormality.  The diagnosis was plantar fasciitis.  The examiner 
rendered an opinion regarding whether the Veteran had pes planus 
associated with his plantar fasciitis and stated that any degree 
of pes planus that existed in the feet was relatively 
insignificant.  He went on to state that the Veteran's disability 
was the result of the Veteran's personal biomechanics.  

At the February 2010 Board personal hearing, the Veteran 
testified that he had calluses of the feet (bottom of feet and on 
the toes); he walked with excessive weight bearing on the outer 
edge of the feet, with pronation; he had a stabilizing arch in 
the orthotics; he experienced symptoms of the feet even with the 
orthotics; and he had tenderness or pain under the front of the 
feet, at the top of the arches, and on the balls of the feet. 

After a review of the evidence, the Board finds that, throughout 
the entire initial rating appeal, the Veteran's bilateral plantar 
fasciitis has been manifested by pain, tenderness, stiffness, and 
some calluses, which more nearly approximates moderate residuals 
of foot injury under the 10 percent rating criteria under Code 
5284.  38 C.F.R. § 4.71a.  A separate 10 percent rating may be 
assigned by analogy under Code 5284 for left foot residuals and a 
separate 10 percent rating and right foot residuals, as analogous 
to foot injury residuals.  The Board finds that a change of 
Diagnostic Code is appropriate in this case, and the use of Code 
5284 is more favorable than Codes 5020-5003 or Code 5276 because 
it results in separate 10 percent ratings for each foot, rather 
than the initial 10 percent rating assigned for both feet under 
Code 5276.  

A higher disability rating than 10 percent for plantar fasciitis 
of either foot is not warranted for any time during the initial 
rating period on appeal because the Veteran's left or right foot 
disability has not more nearly approximated moderately severe 
residuals of either foot, as required for a higher disability 
rating of 20 percent under Code 5284.  38 C.F.R. § 4.71a.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for separate ratings of 10 percent for 
left foot plantar fasciitis and 10 percent right foot plantar 
fasciitis have been met for the entire initial rating appeal 
period under Code 5284.  38 C.F.R. § 4.71a.  

The Board has considered other potentially applicable rating 
criteria for evaluation of the Veteran's service-connected 
plantar fasciitis, but finds that none of the other rating 
criteria is more appropriate or more favorable for rating the 
service-connected plantar fasciitis than Code 5284.  Separate 
ratings for foot disability under Codes 5020-5003 and 5284 are 
not possible, as rating the same symptomatology, which includes 
foot pain, tenderness, and some limitation of motion, under both 
Codes would violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14 (both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same manifestation 
under different diagnoses are to be avoided). 

A higher rating than 10 percent is not possible under Codes 5020-
5003.  While it is possible to obtain separate 10 percent ratings 
for the left and right foot major joints when synovitis is rated 
as degenerative arthritis (for pain and tenderness with 
noncompensable limitation of motion), Codes 5020-5003 provide for 
only a 10 percent disability rating for noncompensable motion of 
each major joint.  Furthermore, a separate 10 percent rating 
could not be assigned for right foot disability as analogous to 
5020-5003 because doing so would be based on limitation of motion 
of the right ankle, a separate service-connected disability for 
which the Veteran has already been granted and rated based on 
limitation of motion of the right ankle.  Rating right foot 
(ankle) limitation of motion as part of both a right ankle 
disability and a right foot disability (plantar fasciitis) would 
violate the rule against pyramiding.  Limitation of motion of the 
right ankle cannot be utilized as part of the criteria as the 
Veteran has been service connected for a right ankle disorder and 
use of this disability would be pyramiding.  38 C.F.R. 
§  4.14.

A higher rating than 10 percent for each foot is not warranted 
under any other potentially applicable Codes because for the 
entire initial rating period the evidence shows no compensable 
limitation of motion, swelling, hammertoes, skin abnormality, 
vascular abnormality, pes cavus, or evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  Additionally, there 
has been no swelling, heat, redness, fatigability, weakness, or 
lack of endurance in either foot.  

A higher rating is not possible under Code 5277 which provides 
that, for bilateral weak foot, which is a symptomatic condition 
secondary to many constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation and weakness.  
This should be rated under the underlying condition, with a 
minimum rating of 10 percent.  38 C.F.R. § 4.71a, Code 5277.  The 
10 percent evaluation for weak foot contemplates bilateral 
involvement, so a rating in excess of 10 percent under this 
provision for the bilateral plantar fasciitis is not warranted.  
In this case, rating the Veteran's specific foot disability 
results in not more than an initial 10 percent disability rating, 
for which the Veteran has already been rated under Code 5284.  

Code 5278 provides that, for pes cavus with all the toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, a 20 percent evaluation is warranted 
for unilateral involvement and a 30 percent evaluation is 
warranted for bilateral involvement.  38 C.F.R. § 4.71a.  In this 
case, the evidence demonstrates that the Veteran does not have 
pes cavus but, to the contrary, has some mild pes planus; 
therefore, this Code is less appropriate for rating than Code 
5276, 5020-5003, or even Code 5284.  Moreover, for a rating in 
excess of 10 percent under the criteria for pes cavus, the toes 
should be tending toward dorsiflexion, shortening of the plantar 
fascia, or marked tenderness under the metatarsal heads would 
have to be demonstrated.  No disability of the toes, shortening 
of the plantar fascia or tenderness under the metatarsal heads 
has been demonstrated.  Limitation of motion of the right ankle 
cannot be utilized as part of the criteria as the Veteran has 
been service connected for a right ankle disorder and use of this 
disability would be pyramiding.  38 C.F.R. § 4.14 (2009).

Under Code 5276, the evidence shows that the Veteran does not 
have severe bilateral pes planus with objective evidence of 
marked deformity, pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and characteristic 
callosities.  While there is some evidence of skin thickening 
that may be roughly analogous to callosities, according to 
clinical findings and the Veteran's testimony, this evidence of 
one criterion does not meet the criteria for a rating of 30 
percent.  None of the other criterion is demonstrated in the 
record.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  

Only if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization to warrant referral to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

In this case, the evidence does not present such an exceptional 
disability picture that the available schedular evaluations are 
inadequate to rate the Veteran's bilateral plantar fasciitis 
disability.  The various schedular rating criteria include all 
the Veteran's symptoms or manifestations of disability, 
specifically including foot pain and tenderness, noncompensable 
limitation of motion due to such pain, stiffness, and pronation, 
pes planus, and calluses.


ORDER

Service connection for a left knee disability is denied.  

Service connection for a left ankle disability is denied.  

Separate initial ratings of 10 percent for left and right foot 
plantar fasciitis are granted.  


REMAND

The Veteran is also seeking service connection for the residuals 
of tarsal tunnel release surgery of the right foot.  It has been 
contended that this disability is associated with the Veteran's 
service-connected right ankle disability or plantar fasciitis.  
The examinations of record do not address the possibility of such 
secondary service connection.  In this case, the Board finds that 
an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the issue of service connection for the residuals of 
tarsal tunnel release surgery of the right foot is REMANDED for 
the following action:

1.  The RO/AMC should arrange for the Veteran to 
undergo a medical examination to ascertain the 
current residuals of the right tarsal tunnel 
release.  The examiner should be requested to 
render an opinion regarding whether it is at 
least as likely as not (probability 50 percent 
of more) that the need for the tarsal tunnel 
release is related to any of the Veteran's 
service-connected disabilities, either directly 
or by aggravation.  The relevant documents in 
the claims folder should be made available for 
review in connection with this examination.  The 
examiner should provide a rationale for all 
conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue of service connection for the 
residuals of tarsal tunnel release surgery of 
the right foot.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran should be given an opportunity to 
respond to the SSOC prior to returning the case 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


